CLEMENS, Senior Judge.
Plaintiff-appellant home-owners sued defendant-contractor for damages. They had paid him $2,190 to build a retaining wall and claimed he did so in an unworkmanlike manner; that when a year later plaintiffs built a garage thereon and the retaining wall cracked and broke, all to plaintiffs’ $18,000 damage.
Judgment was for defendant. Here plaintiffs contend the trial court erred since the evidence showed the wall was improperly built by not supporting the garage they built thereon.
In finding for defendant the trial court found as facts that plaintiff-husband understood concrete work and he drew up the plans for the retaining wall; that he chose to fill in the area with dirt rather than more expensive sand; that he left the dirt fill exposed for the entire winter. In its conclusions of law the trial court found: Dirt should not have been used as filler and keeping it uncovered during winter could have caused plaintiffs’ damage; defendant was not liable because he had followed plaintiffs’ plans; plaintiffs had not met their burden of proof.
We have duly considered both parties’ evidence. The court’s findings of fact were supported by the evidence, and its conclusions of law followed those facts.
We conclude the trial court’s findings did not conflict with the clear preponderance of the evidence nor show any manifest abuse of discretion. Hence in our review we must follow Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976).
Affirmed.
STEPHAN, P.J., and SIMON, J., concur.